Citation Nr: 1501397	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-38 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, with prior active service totaling one year, three months, and five days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in November 2006 and August 2008.  In March 2012, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for the retrieval of pertinent VA and non-VA medical records.  By its decision of January 2013, the Board denied claims for service connection for diabetes mellitus, a disorder of either eye, neuropathy of each upper or lower extremity, a heart disorder, hypertension, and erectile dysfunction; such denials were later affirmed through action of the U.S. Court of Appeals for Veterans Claim.  In addition, the Board in January 2013 remanded the claims herein at issue for further actions by the AOJ, and following attempts to complete all of the requested actions, the case has since been returned to the Board for further review.  

While the case remained in remand status, the Veteran's attorney requested a copy of the claims folder and such was provided to the attorney not later than July 2014.  In addition, pursuant to the attorney's request, the time to respond with any additional argument and/or evidence was extended by 35 days beyond July 30, 2014.  Additional input was received by the Board from the Veteran's attorney in early September 2014 and it is of record.  

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

A preponderance of the evidence fails to establish a nexus between claimed disorders involving bilateral hearing loss and tinnitus of the Veteran and his military service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or aggravated by service, nor may an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Stegall Compliance

As indicated above, the Board previously remanded this matter for additional actions by the AOJ in 2012 and 2013 to permit the AOJ to secure additional information from the Veteran, to obtain pertinent records, to afford him VA examinations, to obtain medical opinions as to nexus, and for readjudication.  There has been substantial compliance with the directives set out by Board in its prior remands.  On that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that substantial compliance with the terms of the prior remands was achieved.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  No further development for corrective action is deemed necessary. 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notification obligation in this case was accomplished by way of the AOJ's correspondence, dated in March 2006, December 2007, February 2008, and March 2012, as mailed to the Veteran at his address of record.  This was followed by readjudication of the claims in question.  Mayfield, 444 F.3d at 1333.  

VA has also provided assistance to the Veteran as is required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The record includes the Veteran's service treatment records, as well as various medical examination and treatment reports compiled by VA and non-VA sources during postservice years.  Also of record is a verbatim transcript of an RO hearing afforded the Veteran in September 2010.  No other evidence pertinent to the claims at hand is known to be absent from the record.  Moreover, the Veteran has not made VA aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, nor has be argued that any error or deficiency in the accomplishment of the duty to asset has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that the Veteran was afforded one or more VA examinations as to the claims herein at issue, from which findings and opinions were provided.  The findings and opinions from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the issues on appeal both fairly and fully.  On that basis, it is concluded that there exists no further need for additional development, including any further examination for review of the Veteran's hearing loss and/or tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has offered testimony that he suffered inservice acoustic trauma due to his exposure to excessive noise levels while serving as a medic aboard helicopters and in the vicinity of tanks.  The Board finds that testimony to be competent, credible, and not otherwise disputed by the record.  The record otherwise identifies the existence of current disability involving hearing loss and tinnitus, but a preponderance of the evidence is against a finding that either disability was incurred in or aggravated by service, and, specifically, that either bears a nexus to military service or any event thereof, inclusive of inservice acoustic trauma.  

An enlistment audiogram in June 1971 indicated the presence of a 25 decibel loss of the Veteran's left ear at 4000 Hertz, and while such fails to denote hearing loss meeting the criteria of 38 C.F.R. § 3.385, it is nonetheless evidence of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Ear-related complaints and abnormalities, including a complaint of hearing loss of both ears, were evident in September 1971; a clinical impression of Eustachian tube blockage, secondary to an airplane ride, was recorded and audiometric testing showed "H1 hearing," or, in other words, normal hearing, with a very small air bone gap of the right ear.  In February 1972, the Veteran fell and hit his head on a car after drinking and he was treated for complaints of dizziness and shaking.  Suturing of a left eyebrow laceration was required.  In April 1975, the Veteran sought medical attention for a complaint of ear pain with loud noises.  No objective abnormality was identified and the assessment was of ear pain secondary to noise.  Audiometric studies undertaken throughout service identify no hearing loss for VA purposes and no diagnosis of either hearing loss or tinnitus is shown at any point. 

A VA outpatient treatment note of February 2006 indicates that the Veteran set forth a complaint of hearing loss.  The record further shows that he reported a loss of hearing in February 2006 in connection with his claim for disability benefits from the Social Security Administration (SSA); however, no indication of any loss of hearing was found on an SSA consultative medical examination in March 2006 or noted on a report relating to the Veteran's residual functional capacity that was completed by the consulting physician.  Neither hearing loss, nor tinnitus, was among the Veteran's severe impairments as determined by an SSA Administrative Law Judge in his award of SSA disability benefits in May 2007.  

VA examination in September 2013 initially disclosed hearing loss meeting the criteria of 38 C.F.R. § 3.385, with entry of the initial diagnosis of a sensorineural hearing loss of both ears, as well as recurrent tinnitus.  Regarding the Veteran's hearing loss, the VA examiner noted that the Veteran's enlistment examination suggested a mild hearing loss of the left ear was then present, but such represented in the VA examiner's view, but a transient hearing loss, given that all subsequent audiological examinations in service noted to have occurred in 1971, 1974, and at separation, documented hearing within normal limits for all tested frequencies.  No hearing loss was thus felt to have been present prior to service and it was further reported that no significant hearing threshold shifts were suggested to have occurred on testing while on active duty.  It was further noted by way of medical literature detailing an Institute of Medicine study that there was no sufficient scientific basis for the existence of delayed-onset hearing loss and it was also indicated that the Veteran's hearing loss now present had its onset years after military separation and that it was less likely as not caused by or the result of military noise exposure.  

Regarding the Veteran's tinnitus, it was concluded by the VA examiner in September 2013 that, despite the Veteran's statement that his tinnitus had its onset in service, he could not relate its onset to any specific event or time frame.  In the examiner's opinion, it was less likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure.  Inservice hearing loss was not indicated and, as such, his tinnitus was not linked to hearing loss and there were, as noted by the VA examiner, no complaints of tinnitus in service treatment records.  While tinnitus was now present, it was most likely due to hearing loss incurred during years after military separation in the opinion of the VA examiner.  

The Veteran himself alleges that he has hearing loss and tinnitus of each ear.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear due to hearing loss and tinnitus is competent and credible.  The Veteran's testimony, as set forth at an RO hearing in September 2010, that he had hearing loss and tinnitus in service or shortly thereafter is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that either was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In addition, other than the Veteran's own statements, competent evidence, be it lay or non-lay, linking the currently diagnosed entities to military service, inclusive of inservice acoustic trauma, is likewise lacking.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of either dating to service.  

Here, while there is evidence of hearing loss and tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed hearing loss or tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss and tinnitus is denied.  


REMAND

By this appeal, the Veteran also seeks service connection for a psychiatric disorder, to include PTSD.  Pursuant to the Board's request, he was afforded a VA examination in September 2013 that included a reported review of his VA claims folder by the examiner.  Such led the VA examiner to conclude that the requisite diagnostic criteria for entry of a PTSD diagnosis had not been satisfied.  That opinion references treatment notes compiled from 2005 to 2011, which the VA examiner noted were negative for any PTSD symptoms.  No reference was made to treatment notes compiled beyond 2011, which, among other things, reflect entry in January 2013 by an attending VA psychiatrist of a diagnosis of chronic PTSD, as well as a recurrent major depressive disorder.  That and other VA clinical records were made a part of the Veteran's electronic claims folder on multiple occasions during 2012 and 2013.  In the absence of any apparent consideration of such records or service treatment records identifying a complaint of anxiety in August 1973 or various lay and medical evidence previously referenced by the Board in its January 2013 remand, including behavioral observations of an ex-spouse in or about 1978 and psychiatric evaluation and treatment since the mid-2000s, the Board must conclude that the VA opinion evidence of September 2013 is inadequate, as it is based on an inadequate foundation and/or rationale.  Remand for the September 2013 mental health examiner to further consider the record and revisit those questions that were previously posed by the Board is deemed necessary for compliance with the VA's duty to assist.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent records of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Thereafter, return the report of the VA psychiatric or psychological examination afforded the Veteran in September 2013 to the VA examiner who conducted that evaluation for the preparation of an addendum to his earlier report.  That addendum should address the questions below as to the likelihood that any existing acquired psychiatric disorder had its origins in service or is otherwise related to military service of the Veteran.  If the VA examiner of January 2013 is unavailable, then his designee or another VA medical professional should be asked to provide the addendum and, if any further examination is deemed necessary by the January 2013 examiner or other VA medical professional, that examination, including psychiatric history, clinical evaluation, and any needed testing, must then be undertaken.  All pertinent diagnoses should be fully set forth.  The Veteran's actual and virtual VA claims folder in its entirety must be made available to and reviewed by the VA examiner or his designee for use in the study of this case.  

The VA examiner or designee should then offer an opinion addressing the following questions, with full supporting rationale that reflects consideration of all salient evidence, including that shown in service and following service separation: 

(a)  Does the Veteran meet the diagnostic criteria for PTSD?  If so, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's PTSD is directly related to a claimed stressor involving his contact with wounded and disabled soldiers returning from Vietnam?  

(b)  If the Veteran does not meet the diagnostic criteria for PTSD, the examiner should identify all psychiatric disorders found to be present and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset during the Veteran's period of military service, or is otherwise attributable thereto?  Also, if a psychosis is now shown, is it at least as likely as not (50 percent or greater probability) that it originated during the one-year period immediately following the Veteran's service discharge in September 1975? 

3.  Lastly, readjudicate the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, inclusive of PTSD and depression, and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


